Citation Nr: 1642866	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right great toe disability, to include as secondary to service-connected left great toe status debridement with hallux rigidus and osteoarthritis (referred to hereinafter as "left great toe disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Service connection for right great toe hallux rigidus (unspecified right great toe condition with neuropathy and arthritis) was denied therein.  The Veteran appealed this determination.  In September 2012, he testified at a hearing before the undersigned.  The Board reopened service connection for an ingrown right toenail disability, in light of new and material evidence following previous denials of such, in May 2014.  The Board then recharacterized the issue on appeal as service connection for a right great toe disability.  It was remanded for additional development.  Review of the Veteran's claims file at this time shows that the Board can proceed with adjudication of it.  


FINDING OF FACT

The Veteran has right great toe disabilities to include arthritis, but this condition did not manifest within the first year following his separation from service, and no right great toe disability is related to his right great toe injuries incurred during service or to his service-connected left great toe disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right great toe disability, to include as secondary to service-connected left great toe status debridement with hallux rigidus and osteoarthritis, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.71a Diagnostic Codes 5003-5010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A letter dated in July 2008 set forth the criteria for establishing service connection on a secondary basis, the evidence required in this regard, and the veteran's and VA's respective duties for obtaining evidence.  The letter also set forth how an initial rating and an effective date are assigned for a disability if service connection is granted.  It was prior to initial adjudication, which was via the November 2008 rating decision.  This rating decision set forth the criteria for establishing service connection on a direct basis.  Subsequent readjudication occurred via a January 2011 statement of the case and March 2016 supplemental statement of the case, correcting this timing.  Mayfield, 444 F.3d at 1328; Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Service treatment and personnel records are available, as are post-service VA and private treatment records.  Some were submitted by the Veteran or his representative, but most were obtained by VA to include per the Board's May 2014 remand.  Many records sought therein, specifically service treatment records concerning hospitalization and early post-service VA treatment records, did not exist.  Twice in August 2008 and once in June 2014, the Veteran underwent VA medical examinations.  The latter was pursuant to the Board's May 2014 remand.  All included familiarity with the Veteran's history, the former through interview of him and the latter through this as well as review of his claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  All also included an assessment of him and the rendering of diagnoses and a medical opinion.  The determination made herein is fully informed as a result, so the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its May 2014 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the remaining issue of this matter as being on appeal at the beginning of the September 2012 hearing.  The Veteran then was questioned, by his representative and the undersigned, about his right great toe during and after service.  While service connection was not explained, his representative discussed relating his right great toe problems to service.  An awareness of the issue on appeal thus is reasonably inferred.  Submission of outstanding evidence was not suggested at either hearing.  However, a 60 day period was provided for the Veteran and his representative to submit additional evidence.  It also is reiterated that development to obtain records identified at the hearing was undertaken on remand thereafter.  

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a nexus between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of the nonservice-connected disability pre-aggravation thus must be compared to the current level post-aggravation.  38 C.F.R. § 3.310 (b).  Service-connected compensation may be paid only for the amount attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

For service connection to be granted under any theory of entitlement, there must be a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed the instant claim in June 2008.  One August 2008 VA medical examination diagnosed only pain in the right big toe.  Pain alone, without an identifiable underlying condition, does not constitute a disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  No underlying condition was identified at the examination.  Yet X-rays of the right foot from a June 2002 VA medical examination were set forth.  They showed mild degenerative change at the metatarsophalangeal (MTP) joint of the great toe.

The other VA medical examination from August 2008 confirms arthritis as an identifiable underlying condition, albeit in a different location.  X-rays taken at that time showed mild degenerative changes of the IP joint of the first digit (great toe).  A corresponding diagnosis of degenerative joint disease (DJD) of the right first digit interphalangeal (IP) joint was made.  A September 2012 letter from a private doctor references arthritis in the right great toe.  At the June 2014 VA medical examination, it was noted that imaging showed degenerative or traumatic arthritis with respect to the right foot.  No greater detail was provided, however, and the diagnosis made was right hallux limitus.  The date of this diagnosis was identified as 2008.  In sum, the Veteran has arthritis as a right great toe disability.

In addition, a few other diagnoses have been made.  Status post multiple debridement of the right great toe was diagnosed at the June 2002 VA medical examination, years prior to the Veteran filing the instant claim.  Yet, status post debridement for recurrent ingrown toenails on the right similarly was diagnosed, after finding loss of toenails, at one of the August 2008 VA medical examinations.  Private treatment records document that debridement of the right great toenail, which consisted of its removal, was performed in June 2010.  The Veteran was hospitalized at that time for diabetic foot cellulitis/diabetic foot infection or ulcer which began with the right great toe.  The aforementioned September 2012 letter finally similarly references foot ulcers complicated by osteomyelitis and peripheral neuropathy associated with diabetes.  Charcot disease of the right foot lastly was referenced at the June 2014 VA medical examination.  Current disabilities involving the right great toe other than arthritis are manifested by the Veteran, in sum.

Arthritis, another term for degenerative disease, is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.309(a); 4.71a, Diagnostic Code 5003.  None of the Veteran's other diagnoses are, however.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  His four years of service is far longer than 90 days.  All was after December 31, 1946, and most was during the period of war referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Yet, there is no indication that he had arthritis at all, much less to a compensable degree, between September 1976 when he separated from service and September 1977 one year later.  X-rays are required to confirm most types of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  There are none dated during the aforementioned period.  Indeed, there are no relevant VA or private treatment records and no private medical examinations dated during it.  Relevant VA medical examinations were scheduled then, but the Veteran did not report for them.

Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects identified at a medical examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran reported foot trouble at his August 1972 entrance examination.  No greater detail was documented, however.  The Veteran's feet further were normal upon assessment.  It follows that no foot defect, to include a defect of the right great toe, was noted.  The presumption of soundness therefore applies.  As such, the relevant inquiry is whether or not the Veteran incurred a relevant injury or disease during service as opposed to aggravated a pre-existing relevant injury or disease during service.  

With respect to incurring a relevant disease during service, the Veteran has not alleged any.  Yet, he has alleged incurring a relevant injury during service.  In various submissions and at the hearing, he stated that he received treatment for his right great toe numerous times during service.  He specifically stated he had several surgeries for ingrown toenails.  The Veteran is a lay person because there is no indication he has a medical background.  His statements are competent because they relate his personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors used to assess the credibility of competent lay statements.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

The Veteran's statements are credible as well as competent.  He clearly is interested in the outcome of this matter.  A grant of service connection indeed equates to potential monetary gain for him in the form of compensation benefits.  His statements were made in an effort to facilitate such a grant.  Yet, they are plausible.  There is no indication based on observance of the Veteran's demeanor at the hearing that they are fabricated.  There also is no indication of bad character or malingering.  Service treatment records finally are consistent with the statements.  They show the following.  The Veteran reported foot trouble in January 1973, January 1974, and July 1974.  His right great toenail was removed due to infection/being ingrown and he was placed on a temporary restricted physical profile in April 1973 and May 1975.  Another great toenail removal occurred in December 1973, though it is unclear whether it was the right or the left.  
Finally, the Veteran was placed on another temporary restricted physical profile in June 1974 in part due to a blister on his right great toe made by his shoes while he was marching on the parade ground.  There are no entries regarding his right great toe between that made in May 1975 and his separation from service in September 1976.  A memorandum dated then indicates that that is no requirement for such an examination though it is policy to provide one if requested.  The Veteran then indicated that he did not request one, and it was further determined that there was no need for one.  Accordingly, there is no separation examination because none was conducted.  The outcome upon the Veteran's separation from service of right great toe injuries during service therefore is unknown.  Right great toe injuries, in any event, were incurred during service.

The Veteran alleges that his current right great toe disabilities are related to his incurrence of right great toe injuries during service.  In the alternative, he alleges that his current right great toe disabilities are related to his service-connected left great toe disabilities.  Lay statements sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there is a nexus here falls outside the province of a lay person.  It rather is a medical question for several reasons.  These reasons include the number of years that have passed since the Veteran's service, the fact that his right great toe injuries during service all involved the skin and toenails whereas most of his current right great toe disabilities do not, the various possible etiologies for these current disabilities, and the complexities and interplay between the right great toe and the left great toe.  The Veteran, in sum, is not competent concerning nexus.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As set forth above, many of the Veteran's current right great toe disability diagnoses include an etiology.  His foot cellulitis/ infection/ulcer complicated by osteomyelitis which began with the right great toe was attributed to his diabetes, for example.  So was his peripheral neuropathy.  The June 2014 VA medical examination characterized the Veteran's Charcot disease of the right foot as a consequence of his diabetes.  A relationship or nexus between these diagnoses and the Veteran's service is not possible in light of these attributions and characterization.  This precludes direct service connection for them.  The Veteran is not service-connected for diabetes, which precludes secondary service connection for them.  That leaves status post multiple debridement of the right great toenail, hallux limitus, and arthritis.  

The right great toe injuries incurred by the Veteran during service primarily involved removal of the toenail due to it being infected or ingrown.  Similar injuries were incurred after service, per his statements.  They are competent for the same reason his statements above were, and his credibility once again is undisputed.  While there are no treatment records or examinations confirming the Veteran's statements, despite that efforts were made to procure such, he consistently has made them.  One deep debridement in 1993 was noted in particular.  The Veteran's competent and credible statements led to the current diagnosis of status post multiple debridement of the right great toenail.  Yet, status post conveys something that occurred in the past.  One August 2008 VA medical examination indeed found that the right great toe nail bed appeared well-healed.  Since the Veteran filed the instant claim, only one debridement has occurred.  That debridement, in 2010, was attributed to an infection caused by his diabetes.  

Based on the above, service connection for status post multiple debridement of the right great toenail is not warranted.  Regarding hallux limitus and arthritis, the June 2014 VA medical examination references that DJD or arthritis results in hallux limitus.  An opinion for either diagnosis therefore encompasses the other diagnosis as well.  One of the August 2008 VA medical examinations includes the opinion concerning the Veteran's left great toe.  While it does not directly concern his right great toe, some of the rationale supplied applies equally to both great toes.  It specifically was noted that debridement would be of the distal phalanx area which is separate from the MTP joint.  The Board directed that another opinion be rendered in its May 2014 remand because the IP joint was not taken into account.  At the June 2014 VA medical examination, it was opined that the Veteran's current right great toe hallux limitus is less likely than not related to the right great toe injuries he incurred during service.

The qualifications and expertise of the individual rendering it, whether or not pertinent evidence was reviewed, the scope of the assessment, the accuracy of the factual premises underlying it, the rationale provided for it, and degree of certainty in it are factors used to assess medical opinions.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the June 2014 VA medical examination complete with opinion was from a physician assistant.  It is reiterated that the claims file was reviewed and that the Veteran was interviewed and assessed.  There is no indication that the scope of the assessment was insufficient.  Unequivocal language was used to express the opinion.  Finally, there is a rationale based on accurate underlying factual premises to support it.  

This rationale was that the debridement of the right great toenail during service did not involve the articular anatomy of the right great toe joints.  The underlying factual premise is accurate, as service treatment records show they involved only removal of the toenail.  Thus, the conclusion was that debridement or even matrixectomy of the great toenail would not lead to or contribute to DJD.  The further conclusion was that DID instead is more likely than not due to faulty biomechanical function or overuse (wear and tear) stress on the great toe.  Such was deemed especially true for persons engaged in activities or occupations requiring increased stress on the great toe.  The Veteran was deemed such a person.  This underlying factual premise is accurate.  Indeed, the Veteran stated during the examination that he worked for the post office first as a letter carrier from 1979 to 1985 and as a custodian from 1985 to present.  Similar statements appear elsewhere.  Both positions were noted to require a considerable amount of weightbearing.  

Coupled with the aforementioned opinion, it is notable that the first documentation of arthritis in the Veteran's right great toe is from the June 2002 VA medical examination.  This is over 25 years following his separation from service.  Such a lengthy gap of time weighs against his claim.  Maxson v. West, 12 Vet. App. 453 (1999).  While the aforementioned opinion did not consider whether the Veteran's arthritis/DJD resulting in hallux limitus was incurred as a result of or at least was aggravated by his service-connected left great toe disability, the rationale supplied essentially precludes such.  It is reiterated that faulty biomechanical function or overuse was identified as the etiology of his current right great toe disabilities.  The presence of similar great toe disabilities on the right and on the left seemingly supports this etiology, which is notable.  The Veteran's allegation that his right great toe should be service-connected as it is similarly afflicted albeit of lesser severity as the left great toe, which is service-connected, is unavailing.  

In conclusion, service connection for a right great toe disability cannot be presumed.  It also has not been established on a direct or secondary basis.  The preponderance of the evidence indeed is against the Veteran's claim.  Evidence weighing against service connection, including the opinion rendered as part of the June 2014 VA medical examination, is particularly persuasive.  Evidence weighing for service connection, including that from the Veteran, is less persuasive.  As the evidence against and the evidence for service connection is not in approximate balance, there is no benefit of the doubt to afford to him.  Service connection for a right great toe disability is denied.


ORDER

Service connection for a right great toe disability, to include as secondary to service-connected left great toe status debridement with hallux rigidus and osteoarthritis, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


